THORNBERRY, Circuit Judge,
concurring in part and dissenting in part:
As stated by the majority, this case concerns the limits on the manner in which the City of Dallas may restrict the speech of its citizens in its continuing fight against crime and urban blight. Dallas has chosen, as a means of achieving these laudable goals, a system of licensing and zoning of sexually oriented businesses. Because the *1307activities of many of these businesses implicate First Amendment concerns, it is the duty of this court to closely examine these laws. Because I believe the majority has not applied standards consistent with prior case law in its examination of the ordinance, I respectfully dissent from part of the majority opinion.
I dissent only with respect to those businesses whose activities directly implicate the First Amendment, such as the adult book stores, adult video stores, and adult motion picture theaters. Because no showing has been made that these businesses in any way involve obscenity, they are entitled to First Amendment protection. See, e.g., Schad v. Borough of Mount Ephraim, 452 U.S. 61, 101 S.Ct. 2176, 2184 n. 10, 68 L.Ed.2d 671 (discussing how Young v. American Mini Theatres, Inc., 427 U.S. 50, 96 S.Ct. 2440, 49 L.Ed.2d 310 (1976) analyzed the impact on the First Amendment of an ordinance zoning adult movie theaters), 101 S.Ct. at 2186 (holding that nonobscene nude dancing is protected by the First Amendment) (1981). I therefore concur with the majority insofar as it upholds the ordinance as applied to businesses, such as adult motels, whose primary activities are not speech.
I also concur with the majority’s result in upholding the zoning provisions of the ordinance. I do wish to clarify that I understand the time, place, and manner doctrine as applying only to restrictions like the zoning provisions of the Dallas ordinance. The time, place, and manner doctrine should not apply to the licensing laws1 if the denial of a license completely bans the speech of the person denied and does not leave the speaker alternative avenues of communication. See, e.g., Basiardanes v. Galveston, 682 F.2d 1203, 1213 (5th Cir.1982) (“A reasonable time, place, and manner regulation restricts speech but leaves open adequate alternative channels of communication to the speaker.”).
I
In Freedman v. Maryland, 380 U.S. 51, 85 S.Ct. 734, 13 L.Ed.2d 649 (1965), the Supreme Court required that the state provide certain procedural safeguards before imposing a prior restraint on speech. First, the state must have the burden of instituting judicial proceedings in which it bears the burden of justifying its actions. Second, some system must assure that any interim restraint imposed pending judicial resolution will be of brief duration. Finally, the state must guarantee swift judicial action. Id. 85 S.Ct. at 739. In essence, Freedman holds that “no forum except a court can be permitted to impose a valid final restraint on expressional activi-ties_” L. Tribe, American Constitutional Law § 12-34 (1978).
The Dallas ordinance does not provide for a court to review license denials in the manner required by Freedman.2 The ordinance places the burden of appealing on the licensee, gives no assurance that the burden placed on one denied a license will be of brief duration, and contains no guarantee of swift judicial action. The denial of a license to engage in speech is, however, the classic prior restraint.3 Thus, it seems *1308to me, on its face Freedman condemns the ordinance.
The majority apparently concludes, however, that Freedman’s, procedural safeguards are not needed because the ordinance is content-neutral and because sexually oriented speech deserves only diminished First Amendment protection. The majority attempts to distinguish Judge Williams’ opinion in Fernandes v. Limmer, 663 F.2d 619 (5th Cir. Unit A 1981), which applied Freedman to an ordinance regulating the distribution of literature and solicitation of funds at the Dallas-Fort Worth Airport. I believe that Fernandes cannot be distinguished on this issue.
The majority first states that, unlike the ordinance at issue now, the Airport ordinance was not “sufficiently content-neutral.” But as the Supreme Court has defined that term, both the Dallas ordinance and the Fernandes ordinance are content-neutral. An ordinance is content-neutral if it can be justified by a purpose unrelated to the suppression of particular speech. See Renton v. Playtime Theatres, Inc., 475 U.S. 41, 106 S.Ct. 925, 929, 89 L.Ed.2d 29 (1986) (defining content-neutral speech regulations as those that are justified “without reference to the content of the regulated speech”); Virginia Pharmacy Board v. Virginia Citizens Consumer Council, Inc., 425 U.S. 748, 96 S.Ct. 1817, 1830, 48 L.Ed.2d 346 (1976).
The ordinance at issue in this case is content-neutral because, as the majority points out, it can be justified by a desire to fight crime and urban blight — interests unrelated to the suppression of particular speech. The ordinance in Fernandes, however, was also content-neutral. The purpose of the D/FW ordinance was to prohibit interference with people moving through the airport and to help the flow of pedestrian traffic. See Fernandes, 663 F.2d at 635. Moreover, Fernandes expressly referred to “D/FW’s content-neutral permit system.” Id. at 627. Thus, the majority’s conclusion that Fernandes did not involve a content-neutral regulation is unwarranted.
The majority also attempts to distinguish Fernandes by stating that “[tjhere was no finding that the restraint of protected first amendment activity was narrowly tailored to the regulation of any untoward consequences and no findings that the protected conduct had consequences regulable by the state under its police power.” But Fer-nandes imposes procedural requirements on even narrowly tailored restraints. The Fernandes court found that some of the substantive provisions of the airport ordinance withstood constitutional scrutiny. Id. at 629 (denial of permit for false statements in permit application), at 636 (denial of permit for interference with pedestrian traffic). Nevertheless, the court still required that the Airport Board adhere to the procedural safeguards when denying a permit. Id. at 628. The majority has not offered any valid justification for the absence of procedural safeguards in the Dallas ordinance. Most of the justifications offered by the majority only relate to the validity of the substantive restrictions the Dallas ordinance places on First Amendment activity. They are irrelevant to the adequacy of the procedural safeguards attending the substantive restrictions — a central concern of Fernandes. The majority never argues, and probably cannot argue, that the absence of procedural safeguards, in addition to the substantive provisions, is narrowly tailored to any identified state interest.
In discussing the constitutionality of the absence of the Freedman safeguards, the majority does make one argument that deserves special attention. According to the majority, the procedural safeguards
are less important when a regulation restricts the conduct of an ongoing commercial enterprise. What is being limited here is not a particular movie — as in Freedman — nor episodic solicitation efforts — as in Fernandes — but a long-term commercial business. The ongoing nature of the regulation provides a strong incentive for the business operators to seek review of licensing decisions, even if that review is not given immediately.
*1309The majority is arguing that the more severe the infringement on a person’s First Amendment rights, the less protection that person deserves. Such an argument seems to me to defy common sense. A government cannot avoid the constitutional procedures that safeguard an individual’s rights merely by smothering the rights to such an extent that the individual is taunted into fighting back. This dangerous reasoning, which can only serve to encourage governments to impose the strongest possible burden on what they deem to be unacceptable speech, contravenes the precepts of the First Amendment.
The majority also attempts to escape Fernandes by arguing that the denial of a license to engage in sexually oriented speech need not be narrowly tailored even if the speech is nonobscene and protected by the First Amendment. The majority argues that this type of speech is entitled to less first amendment protection than other speech, and that to pass constitutional muster, the restraints on this type of speech need be characterized only as reasonable time, place, and manner regulations. In reaching its conclusion the majority relies on City of Renton v. Playtime Theatres, Inc., 475 U.S. 41, 106 S.Ct. 925, 89 L.Ed.2d 29 (1986). A close reading of Renton shows that the language quoted by the majority arises in a different context than that involved in Dallas’ licensing scheme.
Unlike the current case, which involves an ordinance containing both a zoning system and a substantive licensing scheme, Renton involved a challenge to a zoning ordinance alone. The Court stated that its first step in addressing the challenge was to describe the ordinance as a content-neutral time, place, and manner regulation. Id. 106 S.Ct. at 928. The Court cited Young v. American Mini Theatres, Inc., 427 U.S. 50, 96 S.Ct. 2440, 49 L.Ed.2d 310 (1976) in finding that “at least with respect to businesses that purvey sexually explicit materials, zoning ordinances designed to combat the undesirable secondary effects of such businesses are to be reviewed under the standards applicable to ‘content-neutral’ time, place, and manner regulations.” 106 S.Ct. at 929-30 (footnote omitted) (emphasis added). The Court described Young as concluding that a state may draw a distinction between adult theaters and other theaters without violating the obligation of content-neutrality toward protected speech. Id. at 930. As Justice Powell elaborated in his concurrence in Young, “the government can tailor its reaction to different types of speech according to the degree to which its special and overriding interests are implicated.” Young, 96 S.Ct. at 2458 n. 6.
It is in this context that the Court allowed a distinction between sexually oriented speech and other speech. The Court was discussing only whether a state could choose to single out sexually oriented speech from other types of speech without violating its threshold obligation of content-neutrality. The Court concluded that such regulations are content-neutral. Because of that conclusion, and because the ordinance in Renton was a zoning ordinance that allowed alternative avenues of communication, the Court applied the reasonable time, place, and manner review. But nothing in Renton supports the majority’s severing of the time, place, and manner standard from its proper context, and applying that standard to this licensing ordinance. This licensing has a far more substantial impact on speech than zoning because zoning leaves open alternative avenues of communication. The denial of a license is a complete ban on speech.
I can conceive of a licensing law that would be analyzed as a time, place, and manner restriction. For instance, if a government, to prevent overcrowding, required a person to get a license to use a park at a certain hour of the day, that would be a regulation of the time at which the person may speak. The person, however, would still be allowed to speak, although perhaps at a different time than he original anticipated. The Dallas licensing scheme, however, is a regulation of a different magnitude. It completely prevents certain persons from speaking. It thus does not merely regulate the time, place, or *1310manner in which one may speak, but says one may not speak at all.
Naturally, I agree with the majority that the current regulations are content-neutral. The regulations are justified by concerns unrelated to the suppression of speech. I strongly disagree with the majority, however, on the answer to the ultimate question of the constitutionality of the licensing scheme. I would apply a review stricter than mere reasonableness to content-neutral regulations that have the effect of totally banning certain speech. I cannot believe that the Supreme Court intended that all regulations of sexually oriented speech are somehow to be judged as time, place, and manner restrictions requiring only a review as to their reasonableness. Although the Court in Renton was willing to allow a reasonable time, place, and manner regulation that singled out sexually oriented speech, it still required alternative areas for that speech. Surely, however, the Court would more closely examine a regulation of this speech that does not leave any avenue of communication for the speaker.
Applying a time, place, and manner analysis to a licensing statute that completely bans certain classes of persons from speaking is illogical. Although the majority speaks of deference to the district court’s finding that the ordinance allows for reasonable alternative locations for speech, that finding can relate only to the zoning regulations; it cannot relate to this licensing regulation. A person who is completely banned from speech because, for example, he has in the past been convicted of some crime has no other avenue of communication. Cf. Arcara v. Cloud Books, Inc., 478 U.S. 697, 106 S.Ct. 3172, 3177 n. 2, 92 L.Ed.2d 568 (1986) (distinguishing an order closing an adult book store from an “unconstitutional prior restraint” partly because the party could carry on his booksell-ing business in other locations). The time at which he may speak, the place where he may speak, and the manner in which he may speak are not merely being regulated; his entire speech is being extinguished. Therefore, when examining the constitutionality of those parts of the Dallas licensing scheme, which, unlike zoning regulations, completely ban a person from speaking, I strongly believe that the First Amendment requires a standard of review more strict than that contained in the time, place, and manner doctrine.
In Fernandes, this court advanced persuasive reasons for concluding that Freedman ’s procedural safeguards should apply to even content-neutral regulation of speech.
Although D/FW’s regulatory ordinance purports to be content-neutral, the consequences flowing from a permit denial here are essentially the same as those addressed in Freedman: to an unsuccessful permit applicant, the unavoidable delay posed by judicial review is tantamount to an effective denial of First Amendment rights. Therefore, “[t]he Freedman principle is applicable here.”
The lack of these procedural protections in this licensing system means that the opportunity to exercise free speech and other associational rights can be postponed for substantial periods of time before adequate review.
Fernandes, 663 F.2d at 628 (citations omitted). This reasoning also applies in the current case. When Dallas denies a license to an adult bookstore or movie theater, it impairs the ability to speak. Likewise, a delay in a judicial determination of the propriety of the denial continues that impairment. Under the ordinance, “the opportunity to exercise free speech and other associational rights can be postponed for substantial periods of time before adequate review.” Thus, Fernandes and Freedman require the procedural safeguards.
II
I must also dissent from the majority’s holdings regarding some of the substantive licensing provisions. Before a license may issue, Section 41-5(a)(6) of the ordinance requires that the premises of a sexually oriented business first be “approved by the health department, fire department, and the building official as being in compliance with applicable laws and ordinances.” The Seventh Circuit, however, struck down a *1311similar ordinance in Genusa v. City of Peona, 619 F.2d 1203 (7th Cir.1980).
The ordinance in Genusa, like the Dallas ordinance, was partially motivated by a desire to retard urban blight. Id. at 1214. The Genusa court found, however, that this interest could not justify special safety inspections, stating “there is nothing in the record to indicate that adult bookstores, as a class, contain more faulty light switches or other violations than regular bookstores, as a class.” Id. Thus, the court concluded that the ordinance was not shown to further any legitimate interest unrelated to the suppression of free expression. For this reason, the court invalidated the inspection provision. Id. at 1215.
Likewise, the City of Dallas has produced no legitimate justification for its preli-censing health, fire, and building code approval requirement.4 Adult bookstores are, of course, subject to the same health and safety laws as any other business. They may not, however, “be singled out for special regulation unless the city can demonstrate that such action is narrowly devised to further a substantial and legitimate state interest unrelated to censorship or the suppression of protected expression.” Id. at 1214. Section 41-5(a)(6) is, therefore, not constitutionally justified. Moreover, following this same reasoning, Section 41-7, which the majority characterizes as “a provision permitting warrantless inspection,” should be invalid. See id. at 1221 (striking down provision that required biannual warrantless inspections).5 That section also relates to burdensome health and safety inspections.
I am also troubled by the majority’s analysis upholding the provision allowing the denial of a license to persons convicted of certain crimes. Courts have frequently condemned the denial of a license to engage in speech related activities because of a person’s criminal history. As this court has stated, “[pjersons with prior criminal records are not First Amendment outcasts.” Fernandes, 663 F.2d at 630; see also Genusa, 619 F.2d at 1219 n. 40 (“We know of no doctrine that permits the state to deny a person First Amendment liberties other than the right to vote solely because that person was once convicted of a crime or other offense.”). The majority cites De Veau v. Braisted, 363 U.S. 144, 80 S.Ct. 1146, 1154, 4 L.Ed.2d 1109 (1960) to argue that barring persons with criminal records from certain employment is a common legislative device that needs to pass only minimal scrutiny. However, DeVeau by its own terms applies only to “certain employments closely touching the public interest.” Id. 80 S.Ct. at 1154 (discussing sitting on a jury, entering the Army, or holding an office of trust under the United States). Clearly, the government’s interest in employment in sexually oriented businesses is not as great as its interest in such vital areas.
A recent Supreme Court opinion, Arcara v. Cloud Books, Inc., 478 U.S. 697, 106 S.Ct. 3172, 92 L.Ed.2d 568 (1986), illustrates that statutes that have more than an incidental impact on speech must be strictly scrutinized — even if the statute is an attempt to fight crime. The Court in Arcara upheld a statute allowing the closure of businesses used for prostitution, even as applied to an adult bookstore. However, the reasons given by the Court for not applying strict scrutiny in Arcara illustrate that such scrutiny should apply in the current case. Arcara involved a statute of general application; the statute provided *1312for the closure of any building found to be a public health hazard. The Court relied on the fact that the statute did not “inevitably single out bookstores or others engaged in First Amendment protected activities for the imposition of its burden....” Id. 106 S.Ct. at 3177.6 The Court held that the First Amendment was not implicated by the statute, id. at 3178, because it imposed only an incidental burden of the exercise of free speech. Id. at 3177 (stating that the severity of the burden was “dubious at best” and was mitigated by the fact that respondents could sell their material at another location). For that reason the Court declined to apply the strictest scrutiny. Id.
The Dallas ordinance does single out those engaged in First Amendment activity and must use the least restrictive means to accomplish its legitimate purposes. The burden imposed on one denied a license is extremely heavy — for a period of years, that person is denied the ability to engage in certain speech. Before the court is willing to accept such a heavy burden as the least restrictive means, it should require that the City produce “impressive” evidence that allowing convicted felons to speak “will ‘surely result in direct, immediate, and irreparable damage.’ ” Fernandes, 663 F.2d at 629-630 (quoting New York Times Co. v. United States, 403 U.S. 713, 91 S.Ct. 2140, 214349, 29 L.Ed.2d 822 (1971) (Stewart, J., concurring)).
The majority would not place a heavier burden on the government to support the substantive licensing provisions than the zoning provisions. According to the majority, “[wjhether a license is denied because the business is improperly located or because the business is improperly maintained, the effect is the same — the operator must refrain from the activity and his only alternative is to comply with the Ordinance and obtain a license.” However, a person who is prevented from speaking at one location because of a zoning restriction can move to the alternative location that must exist. A person barred from speaking because of his criminal history has no such option.
Although I understand the majority’s desire to not interfere with a city that is struggling to fight crime and urban blight, I am unwilling to let that desire interfere with this court’s duty to strictly analyze the methods chosen by the city when those methods directly implicate the First Amendment. Because I believe the majority has not applied the required strict scrutiny, and because some of the chosen licensing provisions and procedures cannot withstand such scrutiny, I respectfully dissent.

. The time, place, and manner doctrines generally only apply to regulations of speech in public forums and to zoning regulations. See generally 3 R. Rotunda, J. Nowak, & J. Young, Treatise on Constitutional Law: Substance and Procedure eh. XIII (1986).


. Section 41-11 of the ordinance provides for the following procedures if a license is denied, suspended or revoked:
If the chief of police denies the issuance of a license, or suspends or revokes a license, he shall send to the applicant, or licensee, by certified mail, return receipt requested, written notice of his action and the right to appeal. The aggrieved party may appeal the decision of the chief of police to a permit and license appeal board in accordance with Section 2-96 of this code. The filing of an appeal stays the action of the chief of police in suspending or revoking a license until the permit and license appeal board makes a final decision.


.Indeed, the First Amendment grew out of a struggle in England over a system of licensing the press. See Near v. Minnesota, 283 U.S. 697, 51 S.Ct. 625, 630, 75 L.Ed. 1357 (1931). Although the Dallas ordinance does not apply the content-sensitive methods of the English system, “prior restraint doctrine has been invoked to strike down content-neutral permit systems that regulate protected First Amendment activities.” *1308Fernandes v. Limmer, 663 F.2d 619, 628 (5th Cir. Unit A 1981).


. In footnote 28 the majority suggests that the Appellants have not raised this issue. The majority says that the Appellants’ only attack on Section 41-5(a)(6) is that the section vests too much discretion in city officials. However, the Appellants’ arguments about discretion are clearly a First Amendment challenge to Section 41-5(a)(6). Thus, the Appellants have raised the issue of the section’s constitutionality. Additionally, in attacking Section 41-7, the post-licensing inspection provision, the Appellants quote Genusa in raising the issue of the city’s justifications for imposing additional health, safety, and building code requirements. Thus, I would think that this court may now address whether Section 41-5(a)(6) is legitimately justified.


. I stress that I would invalidate this provision on First Amendment grounds, and I thus give no opinion regarding the Fourth Amendment challenge.


. Moreover, the Court distinguished Arcara from cases involving prior restraints because the respondent could simply move to another location to continue his bookselling. 106 S.Ct. at 3177 n. 2.